Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-13-00172-CV

                                        CITY OF SAN ANTONIO,
                                               Appellant

                                                        v.

                                           Joseph SALVAGGIO,
                                                  Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-04708
                            Honorable Richard E. Price, 1 Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee Joseph Salvaggio recover his costs of appeal from
appellant City of San Antonio.

        SIGNED November 20, 2013.


                                                         _____________________________
                                                         Rebeca C. Martinez, Justice




1
  The Honorable Richard E. Price, presiding judge of the 285th Judicial District Court, Bexar County, Texas, signed
the judgment; however, the Honorable Martha Tanner, former presiding judge of the 57th Judicial District Court,
Bexar County, Texas, presided over the summary judgment hearing.